Name: Commission Regulation (EC) No 258/94 of 3 February 1994 laying down detailed rules for granting a special refund for exports of pigmeat sector products to certain third countries
 Type: Regulation
 Subject Matter: trade policy;  animal product;  distributive trades;  trade;  cooperation policy
 Date Published: nan

 No L 31 /24 Official Journal of the European Cbmmunities 4. 2. 94 COMMISSION REGULATION (EC) No 258/94 of 3 February 1994 laying down detailed rules for granting a special refund for exports of pigmeat sector products to certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas it is appropriate to provide for the necessary measures to assure, in view of budgetary constraints, respect for the total quantity of 40 000 tonnes and to lay down the details concerning the lodging of the advance ­ fixing applications ; Whereas it is appropriate, in the interest of the operators, to provide for the possibility to withdraw the application for certificates after the fixing of a coefficient of reduc ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1 249/89 (2), and in particular Articles 1 5 (6) and 22 thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 7 (3) thereof, HAS ADOPTED THIS REGULATION : Whereas the purchase of certain quantities of pigmeat products in the Community by Russia, the Ukraine and Belarus should be facilitated ; whereas, to this end, provi ­ sion should be made for the grant of a special export ' refund for these destinations provided certain conditions are met : Article 1 1 . A special refund shall be granted for products falling within CN codes 0203 11 10 and 0203 21 10, provided the following conditions are met : (a) products must be exported for consumption in the Russian Federation, the Ukraine or Belarus ; (b) notwithstanding Articles 1 (1 ) and 2 of Regulation (EEC) No 1700/84, exporters must apply for advance fixing of the refund and the amount of the security for certificates of advance fixing of refunds shall be fixed at ECU 30 per 100 kilograms ; (c) products must not have benefited from aid for private storage pursuant to Regulation (EEC) No 650/93 ; (d) Section 20 of the certificate application and the advance-fixing certificate shall contain one of the following :  'Russia, Ukraine, Belarus', i * # , Whereas, notwithstanding Articles 1 and 2 of Commis ­ sion Regulation (EEC) No 1700/84 of 18 June 1984 laying down special detailed rules for the application of the system of certificates of advance fixing of refunds in the pigmeat sector (4), as last amended by Regulation (EEC) No 2440/89 0, provision should be made that refunds must be fixed in advance for control purposes and the amount of the security should be increased ; whereas it is appropriate to fix a deadline for the lodging of ad ­ vance-fixing applications in order to accelerate the execu ­ tion of the operations ; Whereas products which have already benefited from aid for private storage pursuant to Commission Regulation (EEC) No 650/93 of 19 March 1993 on special conditions for the granting of private storage aid for pigmeat (6) should not be eligible for the special refund so as to prevent the unwarranted combination of two measures to assist the same product ; (e) the certificate shall make it compulsory to export to one of the countries referred to in (d) ; (f) Section 22 of the certificate of advance fixing shall contain one of the following :  'Special refund for Russia, Ukraine, Belarus, Regu ­ lation (EC) No 258/94', c » 0) OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 282, 1 . 11 . 1975, p. 39. (4) OJ No L 161 , 19 . 6. 1984, p. 7. 0 OJ No L 231 , 9 . 8 . 1989, p. 6. (6) OJ No L 69, 20 . 3 . 1993, p. 32. 4. 2. 94 Official Journal of the European Communities No L 31 /25 2. The conditions referred to at (a), (b), (c) and (e) shall constitute primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Article 2 On lodging the applications referred to in Article 1 (1 ) (b), exporters must present a declaration that they have met the requirements referred to in Article 1 ( 1 ) (c). Article 3 1 . The applications for certificates provided for in Article 1 (1 ) (b) shall be lodged with the competent autho ­ rities on Monday and Tuesday of every week. 2. Notwithstanding Article 5, first indent, of Regula ­ tion (EEC) No 1700/84, Member States shall communi ­ cate to the Commission on Wednesday of every week the list of certificates of advance fixing of refunds requested on the two days provided under ( 1 ), while indicating the number of this Regulation. Article 4 Once the total quantity in respect of which certificates have been applied for reaches 40 000 tonnes, the Commission may take the necessary steps to ensure compliance with the quantity provided for, and in par ­ ticular :  decide to stop the delivery of certificates,  decide that applications lodged after a certain date shall not be accepted,  set a single percentage by which the quantities in the applications lodged after a certain date, are reduced. Article 5 In the case where the Commission makes use of the possibility provided for in Article 4, third indent, the exporter may withdraw his request for certificates within 10 working days after the publication of the single percentage of reduction in the Official Journal of the European Communities, if the application of this rate leads to the fixation of a quantity smaller than 20 tonnes. The corresponding security shall be released immediately. Article 6 This Regulation shall enter into force on 14 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 205, 3 . 8 . 1985, p. 5.